Citation Nr: 1806855	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for ischemic heart disease (coronary artery disease) with atrial fibrillation and left ventricular hypertrophy status post myocardial infarction. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had periods of active duty from September 1965 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was awarded Social Security Disability Income (SSDI) benefits during the appeal period.  (See April 2016 VA examination).  An attempt must be made to obtain those records and associate them with the record.

The April 2016 VA examination of the Veteran's heart condition is incomplete.  The VA examiner did not provide METs testing to the Veteran and did not provide any rationale why such a diagnostic test, which is critical in the determination of the extent of the Veteran heart disability, was not provided.  The Board finds that either a rationale as to why such METs testing was not provided or to METs testing is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Further, the VA examiner stated that the interview-based METs level limitation was not due solely to his heart condition.  On remand, the Veteran should be afforded another examination.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records from the VA clinic in Canton, Ohio and the VAMC in Clevland Ohio; and any private medical records, including Louis Stokes Wade Park.  (See April 2017 VA Form 21-526 EZ; March 2011 VA Form 21-4142).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the Canton Ohio, VA clinic (all records) and Cleveland VAMC from May 2017 to the present.

2.  Obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file (i.e., Louis Stokes Wade Park).

3.  Request from Social Security Administration complete copies of any disability decisions made concerning the Veteran and copies of the medical records that served as the basis for any decisions.  If those records are not available, a negative reply is required.

4.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s). The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report. 

A.  Determine the nature and severity of the Veteran's heart disease.  A stress test should be provided to the Veteran to determine his current METs. In the event that the necessary METs testing cannot be performed due to a medical reason, the examiner should explain the reason in the examination report, and should then provide estimated METs supported by specific examples.

B.  Is the METs level limitation due solely to his heart condition?  If not, please explain.

C.  Determine whether the Veteran had more than one episode of acute congestive heart failure in the past year. 

D.  Address whether the Veteran currently has left ventricular dysfunction, and if so, the percent of ejection fraction.  

5.  Thereafter, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




